Title: From Thomas Jefferson to John Adams, 11 July 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris July 11. 1785.

Doctr. Franklin sets out this morning for Havre from whence he is to cross over to Cowes there to be taken on board Capt. Truxen’s ship bound from London to Philadelphia. The Doctor’s baggage will be contained in 150. or 200 boxes &c. We doubt that the laws of England will not permit these things to be removed from one vessel into another; and it must be attended with great difficulty, delay and expence should he be obliged to enter them regularly merely to pass them from one vessel to another. Will you be so good as to interest yourself (if it be necessary) to obtain a passport for these things or other letters which may protect them in the transfer from one vessel to another. The Doctor being extremely engaged in the moment of departure I informed him that Mr. Harrison was setting out for London today and that I would by him sollicit your interference in this matter. You will judge best whether the orders had better be delivered to capt. Truxent or sent to Cowes. I rather think the last best, as they would put it in his power to land and store them and to discharge the vessel which carries them. Whatever is done should be speedily done. I am with sincere esteem Dr. Sir Your friend & servt.,

Th: Jefferson

